THIRD AMENDMENT OF LEASE

THIS AMENDMENT

made and entered into as of the 26th day of February, 2008 by and between Rodger
P. Nordblom and Peter C. Nordblom, as Trustees of Northwest Associates
("Landlord") and LeMaitre Vascular, Inc. ("Tenant").



WITNESSETH

WHEREAS

, Landlord and Tenant entered into a lease dated March 31, 2003, as amended by
the First Amendment of Lease dated May 21, 2004 and by the Second Amendment of
Lease dated May 21, 2007 (collectively the "Lease") for the Premises containing
27,098 rentable square feet in the building located at 63 Second Avenue,
Burlington, Massachusetts; and



WHEREAS

, Landlord and Tenant would like to extend the term of the Lease for an
additional six (6) Months expiring on September 30, 2009;



NOW THEREFORE

, in consideration of the mutual agreements contained herein, the parties agree
that the Lease shall be amended as follows, effective as of the date of this
Amendment:



1. The Expiration Date as contained in Section 1.1 of the Lease, shall be
changed to September 30, 2009.

2. The Annual Fixed Rent Rate and the Monthly Fixed Rent Rate specified in
Section 1.1 of the Lease shall remain at $342,672 and $28,556.00 respectively
through September 30, 2009.

3. Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Lease.

As amended hereby, the Lease is ratified and confirmed in all respects, and
shall continue in full force and effect.

 

 

The remainder of this page has been intentionally left blank

 

 

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment of Lease
under seal as of the date first written above.

LANDLORD:

 

 

/s/ Peter C. Nordblom

As Trustee and not individually

 

/s/ Rodger P. Nordblom

As Trustee and not individually

 

TENANT:

LEMAITRE VASCULAR, INC.

 

By: /s/ Trent G. Kamke

Print Name: Trent G. Kamke

Print Title: Senior VP-Operations

Hereunto duly authorized